DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 1, 2022.  As directed by the amendment: claim(s) 15, 20, 21 and 48 have been amended, claim(s) 1-14 and 30-47 have been cancelled, and claim(s) 48 have been added. Thus, claims 15-29 and 48 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 15-29 and 48 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-24, 26-29 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US 2013/0172870 A1) in view of Brannan (US 8,974,450 B2) and Goldchmit (WO 2014/013491 A1).
Regarding claim 15, Germain discloses a method of resecting tissue, comprising: introducing a probe into an interior of an organ (e.g. [0084]), wherein a working end of the probe includes a cutter (e.g. [0104] Fig 20:175) exposed at a window (e.g. [0104] Fig 20:176)  and a sensor mechanism positioned adjacent to a perimeter of the window and adjacent to the cutter (e.g. [0104] Fig 20:545); resecting tissue at the window with the cutter (e.g. [0103]-[0104]); generating a signal from a controller when the sensor mechanism detects the cutter is approaching the surface of the organ from the interior of the organ (e.g. Fig 20; [0104] the capacitance sensor can determine based on the capacitance value against a stored library to know whether the working end is in the distending fluid or engaging tissue). Germain is silent regarding where the sensor mechanism is configured to detect the cutter approaching a surface of the organ and removing a substantial volume of the organ from within the interior of the organ without the cutter perforating the surface of the organ thereby preventing dispersion of potentially malignant tissue. Germain does disclose in Fig 20; [0104] the capacitance sensor can determine based on the capacitance value against a stored library to know whether the working end is in the distending fluid or engaging tissue.
However, Brannan discloses a system and method for ablation procedure monitoring using electrodes where the sensor mechanism is configured to detect the cutter approaching a surface of the organ (e.g. abstract; col 6 lines 3-21 the capacitance signal details the proximity of the tissue to the electrodes including the presence and lack of presence of the tissue.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Germain to incorporate the teachings of Brannan where the sensor mechanism is configured to detect the cutter approaching a surface of the organ for the purpose of controlling the delivery of energy/ablation to the tissue (e.g. col 6 lines 16-21).
Furthermore, Goldchmit discloses an intrauterine device where the sensor mechanism is configured to detect the cutter approaching a surface of the organ (e.g. Fig 5a 502; pg. 4 lines 1-6 and pg. 25 lines 6-7); generating a signal from a controller when the sensor mechanism detects the cutter approaching the surface of the organ from the interior of the organ (e.g. pg. 3 lines 26-32; pg.4 lines 1-12; pg. 14 lines 30-32; pg.15 lines 1-10; pg. 18 lines 17-24; pg. 19 lines 3-25); and removing a substantial volume of the organ from within the interior of the organ without the cutter perforating the surface of the organ thereby preventing dispersion of potentially malignant tissue (e.g. pg. 3 lines 26-32; pg.4 lines 1-12; pg. 14 lines 30-32; pg.15 lines 1-10; pg. 18 lines 17-24; pg. 19 lines 3-25; pg. 23 lines 12-15 the physician can measure both the inner and outer wall of the uterine wall in order to prevent perforation of the uterine wall).
Essentially, Goldchmit is aiming to do the same goal as Germain as removing tissue from an organ so one would utilize the same methods and thought process in terms of removing a substantial volume of the organ so it would be obvious to not want to perforate the surface of the organ.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Germain to incorporate the teachings of Goldchmit of removing a substantial volume of the organ from within the interior of the organ without the cutter perforating the surface of the organ thereby preventing dispersion of potentially malignant tissue for the purpose of preventing removing tissue from an organ that wasn’t intended such as healthy tissue. 
Regarding claim 16, modified Germain discloses wherein the sensor mechanism comprises at least one of a capacitance sensing mechanism, an impedance sensing mechanism, an optical sensing mechanism and an ultrasound mechanism (e.g. Germain: [0104] Fig 20:545).
Regarding claim 17, modified Germain discloses wherein the cutter incudes a moveable blade edge configured for resecting tissue (e.g. Germain: 180 [0105]-[0106]).
Regarding claim 18, modified Germain discloses wherein the cutter includes an energy transmission element configured for resecting tissue (e.g. Germain: [0105] ).
Regarding claim 19, modified Germain discloses wherein the energy transmission element comprises at least one of an electrode element, a resistively heated element, an inductively heated element, and ultrasound transmission element and a light energy transmission element (e.g. Germain: [0010] claim 33).
Regarding claim 20, modified Germain discloses wherein the signal consists of at least one of aural, visible or tactile signals (e.g. Germain: [0100]).
Regarding claim 21, modified Germain discloses wherein the controller includes an algorithm for deactivating the cutter when the sensor mechanism detects that the cutter is within a pre-determined proximity to the surface of the organ (e.g. Goldchmit pg. 11 lines 4-16).
Regarding claim 22, modified Germain discloses wherein de-activating the cutter comprises at least one of stopping movement of the cutter or stopping energy delivery to the cutter (e.g. Goldchmit pg. 11 lines 4-16). 
Regarding claim 23, modified Germain discloses wherein the controller includes an algorithm for modulating the speed of the cutter in response to the signal that the cutter is within a pre-determined proximity to the surface of the organ (e.g. Goldchmit pg. 11 lines 4-16).
Regarding claim 24, modified Germain discloses wherein the controller includes an algorithm for modulating energy delivery to the cutter in response to the signal that the cutter is within a pre-determined proximity to the surface of the organ (e.g. Goldchmit pg. 11 lines 4-16).
Regarding claim 26, modified Germain discloses wherein the probe working end has a windowed outer sleeve (e.g. Fig 20: 170) and the cutter is moveable relative to the window by at least one of rotation and reciprocation (e.g. Germain: [0058]).
Regarding claim 27, modified Germain discloses further comprising applying a negative pressure source to extract resected tissue from the working end through a passageway in the probe (e.g. Germain: Fig18-19:140 [0092]-[0093]).
Regarding claim 28, modified Germain discloses further comprising applying a positive pressure source to extract resected tissue from the working end through a passageway in the probe (e.g. Germain: Fig18-19:125 [0092]-[0093]).
Regarding claim 29, modified Germain discloses further comprising introducing a distention fluid into the interior of the organ (e.g. Germain: [0092]-[0093]).
Regarding claim 48, modified Germain discloses wherein removing the substantial volume of the organ from within the interior of the organ comprises de-activating the cutter when the cutter is within a predetermined proximity to the surface of the organ to prevent perforating the surface of the organ from the interior thereby preventing dispersion of potentially malignant tissue (e.g. Goldchmit pg. 3 lines 26-32; pg.4 lines 1-12; pg. 14 lines 30-32; pg.15 lines 1-10; pg. 18 lines 17-24; pg. 19 lines 3-25; pg. 23 lines 12-15 the physician can measure both the inner and outer wall of the uterine wall in order to prevent perforation of the uterine wall).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Brannan and Goldchmit as applied to claim 15 above, and further in view of Vesely (5,868,673 ) as cited on the IDS submitted on 11/21/16
Regarding claim 25, modified Germain is silent regarding further comprising mobilizing the organ with an intact organ surface after the substantial volume is removed and removing the organ from a body of a patient.
However, Vesely discloses a surgical system for biopsying and destroying tumors on bodily structures regarding further comprising mobilizing the organ with an intact organ surface after the substantial volume is removed and removing the organ from a body of a patient (e.g. col 6 lines 51-67 and col 7 lines 1-30). Vessely doesn’t disclose the removal of the entire organ; however, it has the capability to remove the entire organ based on the 3-D tracking system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Germain to incorporate the teachings of Hoyte regarding further comprising mobilizing the organ with the intact organ surface after the substantial volume is removed for the purpose of removing all of the malignant tissue whether it is the tumor or entire organ.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								June 14, 2022
/J.F.H./Examiner, Art Unit 3792    

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792